dDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2021 has been entered.
	Applicant’s supplemental amendment filed on January 14, 2022 has also been entered.
 
2.	Claims 99, 147-150, 154, 160 and 164-165 were amended as requested in the amendment filed March 16, 2021. Claims 99, 128-130, 154, 158 and 161 have been further amended and new claim 166 has been added as requested in the supplemental amendment filed January 14, 2022. Following the amendment, claims 99, 102, 128-130, 147-150 and 152-166 are pending in the present application.

3.	Claims 99, 102, 128-130, 147-150 and 152-166 are under examination in the current office action.

Information Disclosure Statement
4.	The information disclosure statements (IDSs) filed 03/16/2021 and 09/22/2021 have been considered and the references therein are of record. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 99, 102, 128-130,147-150 and 152-166 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The rejection is maintained for reasons of record and as discussed below.
	The basis for this rejection can be seen, for instance, at sections 9-11 of the 09/16/2020 Office action and at pp. 7-12 of the 02/28/2020 Office action.
The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117.
The factors to be considered when analyzing claims for compliance with the written description requirement include: actual reduction to practice; disclosure of drawings or structural chemical formulas; sufficient relevant identifying characteristics (e.g., disclosure of complete or partial structure, physical and/or chemical properties, structure/function correlation); method of making the claimed invention; level of skill and knowledge in the art; and predictability in the art. See MPEP §2163. 	
	As amended, claim 99 is now drawn to a method of treating a human having Alzheimer's disease (AD) or spinal cord injury (SCI), comprising administering to the human a therapeutically effective amount of an isolated antibody that binds to a TREM2 in vitro when the antibody is not plate-bound or clustered by a secondary antibody. Dependent claims further define the TREM2 antibody, reciting that it may: induce TREM2-dependent gene expression; enhance ligand-induced TREM2 gene expression; enhance binding of one or more TREM2 ligands to the TREM2 protein; induce TREM2-dependent gene expression in the absence of cell surface clustering of TREM2; induce one or more TREM2 activities; bind to one or more residues on TREM2 selected from E151, D152, H154, E156 or H157 of SEQ ID NO: 1; compete with one or more antibodies defined by HVR and framework region (FR) amino acid sequences for binding to TREM2; be an antibody fragment; be a murine, human, humanized, bispecific, multivalent, conjugated, chimeric or monoclonal antibody; bind specifically to both human and mouse TREM2; have a dissociation constant (KD) for human TREM2 that ranges from about 0.9 nM to about 12.8 nM, or a KD for mouse TREM2 that ranges from about 1.2 nM to about 10.4 nM; or synergize with one or more TREM2 ligands to induce TREM2-dependent gene expression. Accordingly, the claims encompass the administration of a genus of antibody molecules that are claimed functionally in terms of what they bind (TREM2), what they do (therapeutic effect; agonist when in vitro) and other functional characteristics (increase/enhance TREM2 activity/expression; binding affinity; etc.), but with limited structure. 
	 
Response to Arguments
6.	In the response filed 03/16/2021, applicant argues that the pending claims satisfy the written description requirement because the specification describes a sufficient number of representative antibody species that exhibit the presently claimed functional features. Applicant submits that they have discovered and characterized a “subset of TREM2 antibodies [that] displays agonistic activity when in solution”, and points to Example 8 of the specification, which demonstrates that treatment of cells expressing mouse or human TREM2 with soluble anti-TREM2 antibodies 2F6, 3A7, 3B10, 7E5, 8F8, 11H5, 9F5, 12F9, 2C7, 2F5, 3C1 or 4D7 resulted in higher levels of TREM2-dependent gene transcription compared to control antibodies. Additionally, applicant states that several antibodies described in Example 9, including the soluble anti-TREM2 
	Applicant further argues that the pending claims are drawn to methods, and not to antibody compositions, and thus the specification allegedly provides sufficient written description support to establish possession of the claimed methods. Applicant asserts that the specification teaches the genus of antibodies having the recited functional features that would be suitable for reducing risk and treating disease or injury as claimed. According to applicant, known anti-TREM2 antibodies have limited therapeutic utility because they act as antagonists in solution and must be clustered in order to induce agonistic activity. In contrast, applicant asserts, the present TREM2 antibodies are agonists when soluble (i.e., not plate-bound or clustered in vitro) and overcome the therapeutic limitations of existing prior art antibodies, and thus are suitable for use in the therapeutic method for treating AD or SCI as claimed. 
Finally, Applicant points to the decision in Ex parte Jayakrishna Ambati (PTAB Appeal 2017-011580; hereinafter “Ambati”) in support of their argument that there is a distinction between claims directed to methods and claims drawn to antibody compositions. In Ambati, the written description rejection was reversed by the Board because the examiner in that case failed to meet his burden of establishing that the disclosure of nine patent publications describing antibodies within the scope of the claim were insufficient to establish possession of the claimed method. Applicant contends that description of antibodies falling within the scope of the presently claimed methods “far exceeds” the limited disclosure of antibodies in the nine cited U.S. patents and patent application publications in Ambati.
	Applicant thus argues that one of ordinary skill in the art would have recognized that applicant had been in possession of the presently claimed methods.
7.	Applicant’s arguments and claim amendments have been fully considered but are not persuasive. In contrast to applicant’s allegations, the claims lack written description because the specification fails to disclose a sufficient number of antibody 
Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.) (emphasis added).
The Office has provided references evidencing that the art is highly unpredictable with respect to the correspondence between the structure of an antibody and its ability to bind a particular antigen. Specifically, the art recognizes that the binding region of an antibody is highly variable, and even single amino acid changes within the region, or even within the framework regions supporting the variable regions, can affect the binding capacity of an antibody and modify its function. The prior art also recognizes the extreme diversity of antibody sequences that can be generated against the structure of an antigen or epitope. See, for instance, Lloyd et al. (2009), Edwards et al. (2002) and Nair et al. (2002), all cited previously. Thus, given the high level of unpredictability in the art, a correspondingly high number of diverse species representative of the genus of functionally-claimed antibodies would also be needed to satisfy the written description requirement.
	As noted above, the claims are directed to a therapeutic method of using a genus of functionally claimed antibodies. Applicant contends that at least sixteen disclosed antibodies possess the features as claimed. However, this is not persuasive because 
Second, the aforementioned “agonist” antibodies all share highly similar (or identical) heavy chain and light chain HVR sequences. For example, the 3A7 and 7E5 antibodies (which are encompassed by the antibodies recited by amino acid sequences in claim 158) contain identical VH and VL HVR sequences, and only differ in some of the residues within the framework regions. And as for the other agonist antibodies in which amino acid sequences have been disclosed (8F8, 7B3, 12F9, 11A8, 9G3, 9F5, 9G1), it can be seen that their HVR sequences have a large degree of similarity and can be defined by a handful of consensus sequences (see, for instance, Tables 2B and 3B). Even so, there does not appear to be a correlation between the structure of the consensus sequences and the function of acting as an agonist in vitro as claimed. For instance, some of the antibodies defined as having “antagonistic” effects in the in vitro assays, such as the monoclonal antibodies 10A9 and 10C1, comprise the same consensus HVR sequences as the agonist antibodies (i.e., 10A9 shares the same consensus HVR H1, H2 and L1 sequences as 9F5 and 9G1; and 10C1 shares the same consensus HVR H1, H2 and L2 sequences as 3A7 and 7E5). Also, as noted previously, there does not appear to by any correlation between binding to a particular epitope of TREM2 and the ability to elicit an agonist effect on TREM2 activity. Thus, the specification does not provide sufficient data to evidence a well-established correlation between the structure of an antibody and its ability to act as an agonist in vitro when the antibody is not plate-bound nor clustered by a secondary antibody as claimed.
Finally, according to applicant’s remarks, none of the diverse prior art anti-TREM2 antibodies that might have been used to support the claimed genus possess the required functional feature of being an agonist in vitro when not plate-bound or clustered by a secondary antibody. As such, no antibodies known in the art at the time of filing can be relied upon in support of the presently claimed genus of anti-TREM2 
Applicant’s arguments regarding the distinction between method claims and antibody composition claims, and the decision in Ambati, are also not persuasive. Applicant has stated that the agonist activity of the TREM2 antibodies in vitro is fundamental to its capacity to elicit a therapeutic effect when administered in vivo; the antibodies as claimed are an essential part of the therapeutic method. Therefore, in order to have described the therapeutic method as claimed, applicant must demonstrate that they were in possession of the functionally-claimed genus of antibodies recited in the claims at the time the application was filed.
The present case is thus distinguishable from the fact pattern in Ambati because, unlike in Ambati, there are no prior art anti-TREM2 antibodies disclosed by the present application that possess the characteristic antibody features now claimed.  And as noted above, even though the instant specification does indeed provide the amino acid sequences and binding epitopes for several of the disclosed agonist antibodies, there does not appear to be a correlation among any of: the structure of the antibodies, the ability to act as an agonist in vitro, or the ability to bind a particular epitope of TREM2. And as further functional features are added, as recited in the dependent claims, even fewer disclosed antibodies meet all of the characteristics representative of the sub-genus. Thus, it is the Office’s position that applicant has failed to disclose a representative number of species to support the genus of therapeutic, agonist antibodies required by the claimed method. The rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 99, 102, 128-130, 147-150, 152-156, 159-166 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 94, 96-98, 104, 108-109, 112, 114, 118-122 and 125-126 of copending Application No. 16/138,761 (reference application). This provisional nonstatutory double patenting rejection is maintained for reasons of record and as discussed below.
The basis of this rejection has been set forth previously (see pp. 3-4 of the 02/28/2020 Office action and Sections 6-8 of the 09/16/2020 Office action). In brief, although the claims at issue are not identical, they are not patentably distinct from each other because in each case the claims encompass a therapeutic method for treating Alzheimer's disease in a human individual comprising administering a TREM2 antibody. The co-pending claims recite that the individual has a heterozygous variant of TREM2 that comprise one or more of the same substitutions in the amino acid sequence of TREM2 (SEQ ID NO: 1) as are recited in the present claims.
Note that the TREM2 antibody recited by the claims of the co-pending ‘761 application is a species that renders obvious the presently claimed genus of anti-D) for human TREM2 protein that falls within the KD range of the present claims. The co-pending claims also recite that the TREM2 antibody induces Syk kinase phosphorylation, which is on point to activation of Syk kinase as in the present claims. Finally, the co-pending claims recite that when the isolated antibody is not cross-linked or plate-bound, the antibody does not inhibit survival of macrophages. In other words, the antibody does not act as an antagonist when it is plate-bound or clustered by a secondary antibody, and therefore encompasses antibodies that are agonists in vitro as presently claimed. Accordingly, the claims of the co-pending ‘761 application still render obvious the presently claimed invention.
Response to Arguments
9.	 In the response filed March 16, 2021, applicant argues that the pending claims are directed to methods of treating an individual having a disease, disorder, or injury comprising administering an isolated antibody that binds TREM2, wherein the antibody is an agonist in vitro when the antibody is not plate-bound or clustered by a secondary antibody, whereas in the co-pending claims the isolated antibody induces one or more TREM2 activities, and wherein the antibody promotes survival of one or more innate immune cells or increases expression of IL-6. Applicant argues that the antibody of the instant claims is not the same as, nor is an obvious variant of, an antibody as claimed in the co-pending case.
10.	Applicant’s arguments have been considered but are not persuasive. First it is noted that the claims of both the instant application and the co-pending application have been amended since the response as filed on 03/16/2021. The above rejection has taken these amendments into account. The amendments also render moot some of applicant’s arguments. Second, as noted above, the antibody of the co-pending claims and the presently claimed antibody are both recited to possess the same functional features and binding affinities, and both are recited as being therapeutically effective for the treatment of the same disease: Alzheimer's disease. Further, the antibody of the ‘761 claims is consistent with the functionally-claimed antibody of the present claims in that the ‘761 antibody does not act as an antagonist when it is not plate-bound or cross-linked. Finally, both the co-pending claims and the present claims encompass the use of in vitro and in vivo. For example, both the present and co-pending applications recite that the antibody may be multivalent, bispecific, or of the IgM class, all of which would contain more than one antigen-binding region similar to a “clustered” antibody. Regardless, applicant has stated that the therapeutic effect of an antibody is correlated to its ability to act as an agonist in vitro when not plate-bound or clustered (e.g., when “soluble”). Given that the co-pending claims are directed to a method of therapy, the antibody of the co-pending claims must necessarily possess the function of being an agonist in vitro as presently claimed, particularly given the fact that both the present and co-pending claims recite that the antibody may have the same structure as an antibody or an antibody fragment, such as Fab, Fab’, Fab’-SH, F(ab’)2, Fv or scFV, which are not clustered antibodies. Thus, the rejection is maintained as the claims of the co-pending ‘761 application still anticipate or render obvious the presently claimed method. 

Conclusion
11.	No claims are allowed.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A. BALLARD whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649